                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )
v.                                           ) Docket No. 2:19-cr-00038-NT
                                             )
LISA VERRILL                                 )



ORDER ON DEFENDANT’S UNOPPOSED MOTION FOR DISCLOSURE OF
                 GRAND JURY MATERIALS


         Before me is Defendant’s unopposed motion for disclosure of certain grand jury

materials pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(ii). (ECF No. 60).

Specifically, the Defendant seeks

     •   Records of the grand jury’s vote; and

     •   All transcripts of all proceedings related to both indictments filed in this
         matter, including witness testimony, the government’s presentation on both
         days in which the indictments were signed and any further discussions
         between any or all of the grand jurors and the government which were
         recorded.

Def.’s Mot. for Disclosure ¶ 6. In support of this motion, the Defendant states that

she has “learned of potential irregularities that occurred before the grand jury which

would be directly relevant to her pending motion to dismiss.” Id. ¶ 5. I am aware of

the potential irregularities, which were discussed in prior filings by the parties and

at conference of counsel on November 6, 2019. The Government has not opposed this

motion.

         As a general rule, grand jury proceedings are secret, and disclosure is limited.

However, I may “authorize disclosure—at a time, in a manner, and subject to any
other conditions that [I] direct[ ]—of a grand-jury matter . . . preliminarily to or in

connection with a judicial proceeding” or “at the request of a defendant who shows

that a ground may exist to dismiss the indictment because of a matter that occurred

before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(i)–(ii).

      For good cause having been shown and with the consent of the Government, I

FIND and ORDER:

      1.      This Order applies to a “grand-jury matter,” as defined under Federal

Rule of Criminal Procedure 6(e). Pursuant to my authority under that Rule, I

authorize limited disclosure of certain grand jury materials as defined below.

      2.     In their handling of these materials, counsel shall maintain all

materials in a secure place and prevent any further dissemination, except to persons

deemed essential by counsel for preparation of this case. If counsel does disclose the

materials to other persons, counsel shall inform the persons of their responsibilities

under this Order. Any further disclosure will require permission from me. This Order

does not preclude defense counsel from reviewing the materials with her client.

      3.     The Clerk shall docket under seal and provide counsel with a redacted

paper version of the record of the grand jury concurring vote, displaying the number

of counts and the number of grand jurors voting on each count. The number of grand

jurors voting for each count shall be redacted.

      4.     Within seven (7) days of this Order, the Government shall provide the

Defendant with the transcripts of all proceedings related to both indictments,




                                            2
including witness testimony, the Government’s presentation of evidence, and any

further discussions between the Government and any or all of the grand jurors.

          5.   No transcripts or portions of transcripts shall be filed on the public

docket. If it is necessary to quote, cite, disclose or describe the contents of the

materials in a filing, counsel (1) shall file a redacted version of its filing, removing

specific references to the documents’ contents, (2) file an unredacted version of the

filing under seal, and (3) provide opposing counsel with an unredacted version of the

filing.

          6.   This Order shall remain in effect after the conclusion of the case and

unless and until this Court orders otherwise.


                                   CONCLUSION

          For the reasons and with the restrictions stated above, the Court GRANTS

the Defendant’s Unopposed Motion for Disclosure of Grand Jury Materials. If either

party intends to supplement its briefing on the pending motion to dismiss the

indictment, it must file a supplemental pleading within thirty (30) days of this Order.

If necessary, the Court will then set a response deadline.



SO ORDERED.

                                                /s/ Nancy Torresen
                                                United States District Judge

Dated this 14th day of November, 2019.




                                           3
